Citation Nr: 1524566	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In April 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a back disability, or an eye disability, that was caused by his service, or that was caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A back disability, and an eye disability, were not caused by service, nor have they been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disability, and an eye disability, that were caused by his service.  He argues that he sustained these disabilities due to involvement in a motor vehicle accident in Thailand in 1966 while he was traveling to his base, in which the bus in which he was riding in went off the road and flipped over.  He does not assert that he had any inservice symptoms other than some stiffness after the accident, or that he has had ongoing symptoms since his service.  He testified that he was first found to have an eye disorder in 1981, and a back disability about that same time, many years after the event, and that service connection for the claimed disorders is warranted as he never sustained any other trauma following service that could have caused these disabilities.  See transcript of Veteran's hearing, held in April 2014.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014); see also 38 C.F.R. § 4.9 (2014); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

Service connection is currently in effect for diabetes mellitus, and a right clavicle fracture with acromioclavicular osteoarthritis.  

The Veteran's service treatment records show that in December 1966, the Veteran was treated for a fractured right clavicle.  He received ongoing treatment through at least March 1967, and was noted to have a history of two refractures.  These reports do not note the presence of back or eye symptoms, nor do they contain any relevant diagnoses.  The Veteran's separation examination report, dated in May 1968, shows that his eyes, ophthalmoscopic examination, pupils, ocular motility, and spine, were clinically evaluated as normal.  He was noted to have defective visual acuity, and to wear glasses for correction of this.  An associated "report of medical history" shows that he indicated that he did not have a history of eye trouble, and that he indicated he had worn glasses.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2013.  

Private treatment reports, dated in 1981, show that the Veteran underwent a scleral buckle OD (right eye), with pre- and postoperative diagnoses of retinal detachment, right eye.  An associated report notes "extensive lateral degeneration in the left eye."  Another associated report notes that his retinal detachment looks "to be longstanding in nature."  The left eye was noted to have lattice degeneration of almost 360 degrees.  The final diagnoses were long standing retinal detachment, OD, and lattice degeneration OS (left eye).  There was a finding of 20/20 vision, bilaterally.  

Private treatment reports, dated between 2001 and 2008, note diabetes mellitus, and contain findings that include IOL (intraocular lens), old retinal detachment, macular hole (left eye), old retinal detachment, cataract (right eye), and POAG (primary open-angle glaucoma) (both eyes).  There are multiple findings that the Veteran does not have diabetic retinopathy.  His family history was noted to include macular degeneration (mother and a sister), and legal blindness (mother).  A December 1995 report shows that he indicated that he did not have a history of back pain.  In June 2003, the Veteran underwent cataract surgery on his left eye.  A November 2003 report notes a stable appearance, macular hole, left eye.  A September 2009 report notes that his back was normal.  A February 2010 report notes a history of back surgery (no details provided).  A July 2011 bone scan study contains an impression of "essentially normal body bone scan for age."  

A VA eye disability benefits questionnaire, dated in August 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes that the Veteran was involved in a rollover motor vehicle accident in 1966, in which he sustained a serious clavicle fracture.  The Veteran reported that he did not specifically recall hitting his head, but that his head ended up sticking out above the roof rack of the bus.  He denied having any eye problems throughout his military career, although he had one visit for some swelling and redness around the right eye.  The examiner noted that in 1981, during a routine eye examination, he was found to have a chronic retinal detachment in his right eye.  His vision was normal at that time.  The cause of the retinal detachment was unknown, but it was hypothesized that it may have been caused by his bus accident, as there was no other head trauma in the Veteran's history.  The retinal detachment was repaired, and he later developed a macular hole in his left eye in 2001, which was also repaired.  The Veteran has also been treated for cataract and glaucoma, and he has diabetes.  The diagnoses were retinal detachment, primary open-angle glaucoma, and senile cataract.   The examiner concluded that the claimed condition is less likely as not incurred in or caused by service.  With regard to retinal detachment, the examiner stated that he could only resort to mere speculation as to whether the bus accident in 1966 caused it.  The examiner explained that in 1981, when his retinal detachment was found, he was completely asymptomatic with 20/20 vision.  

The examiner stated that as the Veteran's retinal detachment was completely asymptomatic, he was unable to tell when it actually occurred.  Although trauma can certainly cause retinal detachments, they are often spontaneous.  He concluded, "Thus, without any symptoms, I am unable to tell when the detachment developed.  His previous eye doctors have attributed the retinal detachment to the bus accident because it is very rare that spontaneous retinal detachments are that large.  However, spontaneous large retinal tears/detachments are not out of the realm of possibility.  The examiner further concluded that the Veteran's macular hole, cataract, and glaucoma, are all spontaneous conditions and were not caused by his bus accident or by his diabetes.  

A VA back disability benefits questionnaire, dated in September 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he had been in a rollover bus accident in the 1960s with no significant pain at the time, and that his back pain had started in the 1980s, with disc surgery, and with injections thereafter that had helped his pain, and intermittent back pain since that time.  The diagnoses were degenerative disc disease, with a date of diagnosis in 2013, and disc surgery, with a date of diagnosis in the 1980s.  The examiner concluded that the claimed condition is less likely as not incurred in or caused by service.  The examiner explained that there was no back pain at the time of the motor vehicle accident, or for 13 years afterward, and that there was no mention of back problems upon entrance into, or separation from, service.  An associated August 2013 X-ray report for the thoracolumbar spine contains an impression noting changes of mild or slightly more pronounced mild to moderate multileveled degenerative disc disease, and "no discernible acute osseous pathology radiographically."  An associated August 2013 X-ray report for the lumbar spine contains an impression noting mild scoliosis convex left, degenerative changes present predominantly L4-5 and L5-S1, associated facet arthropathy, and no listhesis.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct or presumptive basis, the Veteran was not treated for, or noted to have, eye or back symptoms during active duty service, nor was an eye or back disorder noted upon separation from service.  The "report of medical history" upon separation from service shows that he indicated that he did not have a history of eye trouble.  There is no medical evidence to show that arthritis of the back was manifest to a compensable degree within one year of separation from service.  The medical evidence indicates that the Veteran was first diagnosed with an eye condition in 1981, and a back condition at some point in the 1980s, which is at least 12 years after separation from active duty service.  Apart from a statement from M.T., M.D. (discussed infra) there is no competent opinion in support of either of the claims on a direct or presumptive basis.  The only competent opinions are found in the August and September 2013 VA DBQs, and these opinions weigh against the claims.  These opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Accordingly, service connection for an eye disability, and a back disability, is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran's own statements support these findings, as he has testified that apart from some stiffness right after his motor vehicle accident, he did not have any back or eye symptoms during service, or until the 1980s.

In reaching this decision, the Board has considered the February 2013 statement from Dr. M.T., who reports the following: his office first treated the Veteran in September 1981 at which time the Veteran was diagnosed with a retinal detachment of the right eye.  The Veteran's retinal detachment was noted to be longstanding.  He also had lattice degeneration in the left eye, with scleral buckle repair of the retinal detachment in September 1981.  The left eye was treated with cryotherapy without event.  The Veteran was again treated, with assessments of good appearance post-scleral buckle in the right eye, good appearance post-prophylactic cryotherapy of peripheral retinal tears in the left eye, and epiretinal membrane in the left eye with possible associated macular edema or macular traction, and mild nuclear sclerosis bilaterally.  An October 2000 report from a retinal specialist noted probable lamellar macular hole in the left eye with associated epiretinal membrane, vitreal opacity in the left eye, and mild nuclear sclerosis of the left eye.  Thereafter, the Veteran received ongoing treatment for his eye symptoms, with cataract surgery in May 2003.  In November 2004, the first finding of glaucoma in the left eye was made.  Later in 2004, the Veteran was diagnosed with primary open-angle glaucoma in both eyes.  In February 2012, the Veteran underwent a YAG (lasers based on yttrium aluminum garnet) capsulotomy for a posterior capsular opacity of the left eye, without event.  The Veteran has been essentially stable since that time.  Dr. M.T. stated:

As for as a cause or etiology of the patient's original retinal detachment in the right eye, it would be impossible for me to ascertain as this was present upon presentation in 1981 and appeared to be chronic in nature at that point.  It is certainly possible this could have been caused by any injury sustained in previous years.  It is certainly unclear from the patient's record the exact cause of the atrophic changes in the left optic nerve but certainly seems consistent with possible glaucoma given the patient's family history as well as the elevated intraocular pressures in that eye.

This evidence is insufficiently probative to warrant a grant of the claim for an eye disability.  To the extent that Dr. M.T. states that the Veteran's retinal detachment of the right eye may possibly be related to his service, a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In this case, Dr. M.T. first states that the cause or etiology of the patient's original retinal detachment in the right eye "would be impossible for me to ascertain."  When read in context, his statement regarding a possible connection between the Veteran's right eye retinal detachment and his service is clearly speculative in nature.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2014); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, service connection for an eye disability is not warranted. 

Simply stated, in this case, while it is possible that these disabilities were caused by the accident, it is less likely that these problems were caused by the accident in question.  The facts of this case, the Veteran's prior statements after the accident, and the best medical opinions provide evidence against both claims. 

Finally, with regard to the possibility of secondary service connection, the Veteran has repeatedly been found not to have diabetic retinopathy, and there is no competent opinion in support of either of the claims on a secondary basis.  The only competent opinion is found in the August 2013 VA DBQ (eye disability), and this opinion weighs against the claim for an eye disability.  The Veteran has been noted to have a family history of eye disease.  In addition, the VA examiner stated that macular holes, cataracts, and glaucoma are all "spontaneous conditions."  Accordingly, service connection for a back disability or an eye disability is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not asserted that he has had ongoing symptoms since his service that are related to either claim in issue, and eye disabilities and degenerative disc disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that an eye disability, and a back disability, are related to the Veteran's service, or due to a service-connected disability.  The Veteran's service treatment reports and post-service medical records have been discussed.  An eye or back disorder is not shown during service, or until well after separation from service, and competent opinions have been obtained that weigh against the claims. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case provides significant evidence against these claims.      

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2011, and April 2012, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims was readjudicated as recently as September 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations and etiological opinions have been obtained that weigh against the claims. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.

ORDER

Service connection for a back disability, and an eye disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


